 



Exhibit 10.1
First Amendment to
License, Distribution and Option Agreement
     This First Amendment to License, Distribution and Option Agreement
(“Amendment”) is entered into this 6th day of January, 2005 (“Amendment
Effective Date”), by and between IXIA, a California corporation doing business
at 26601 West Agoura Road, Calabasas, CA 91302 (“Ixia”), and NETIQ CORPORATION,
a Delaware corporation with its principal place of business at 3553 First
Street, San Jose, California 95134, and its wholly owned subsidiaries (“NetIQ”),
and amends the License, Distribution and Option Agreement entered into on
July 7, 2003, by and between Ixia and NetIQ (the “Agreement”).
     In consideration of the premises and mutual covenants contained herein, and
other valuable consideration, the parties agree as follows:
1. Definitions
     For purposes of this Amendment, capitalized terms set forth in this
Amendment shall have the meanings set forth in the Agreement, unless otherwise
defined in this Amendment.
2. Provision and Use of Customer Data
     Promptly after the Amendment Effective Date, NetIQ will provide Ixia with
the Option Assets. Ixia acknowledges and agrees that the Option Assets include
information, such as customer and customer support information, that may be
protected by applicable data protection laws in certain jurisdictions
(“Protected Information”). Ixia acknowledges and agrees that such information is
provided to Ixia in order to assist it with exercising its rights as the sole,
worldwide provider of maintenance and support with respect to the Chariot
Products and making support available for the benefit of existing Chariot
Product customers. Ixia agrees to comply with all applicable laws, including
data protection laws, in connection with its use and disclosure of any Protected
Information on or after the Amendment Effective Date.
3. Provision of Maintenance Services
     On or before January 7, 2005, NetIQ will (a) pay to Ixia, by wire transfer
in immediately available funds, all of NetIQ’s deferred revenues (as of
January 1, 2005) related to any Distribution Product Maintenance (the “Deferred
Revenues”), and (b) provide to Ixia a detailed accounting for such Deferred
Revenues on a customer-by-customer basis (which accounting will specify the
amount of Deferred Revenues being provided to Ixia per Chariot Product, and
NetIQ’s remaining Distribution Product Maintenance period for each such Chariot
Product). Separately, and within 30 days of the Option Effective Date, NetIQ
will provide Ixia with reasonable supporting documentation for the accounting of
Deferred Revenues such as customer invoices. Subject to all of the foregoing
(and NetIQ’s compliance therewith), Ixia agrees as follows: (i) Beginning on the
Amendment Effective Date, Ixia shall provide Chariot Product maintenance
services (“Maintenance Services”) to those NetIQ customers who are entitled to
receive Distribution Product Maintenance from NetIQ as of the Amendment
Effective Date; (ii)

-1-



--------------------------------------------------------------------------------



 



Ixia shall provide such Maintenance Services substantially in accordance with
the Ixia 12-Month Limited Warranty and Technical Support Services Agreement
attached hereto as Exhibit A; and (iii) Ixia shall provide such Maintenance
Services for the remaining term of the Distribution Product Maintenance period
to which NetIQ is obligated. Notwithstanding the foregoing, Ixia shall not be
required to provide Maintenance Services to a specific customer if the amount of
Deferred Revenues paid to Ixia pursuant to this Section 3 for that customer does
not equal or exceed the greater of: (a) the amounts actually billed (or to be
billed) to such customer for any Distribution Product Maintenance that continues
beyond December 31, 2004 (which amounts shall be deemed to be eighteen percent
(18%) of the corresponding Chariot Products’ July 2003 list prices if such
amounts are not listed as separate line items on the corresponding invoice or
similarly identified), and (b) fifty percent (50%) of NetIQ’s standard July 2003
list price for such Distribution Product Maintenance (the “Minimum Maintenance
Amount”), provided that the amounts paid as Deferred Revenue shall be prorated
on a straight-line basis to reflect the portion of the Distribution Product
Maintenance term that remains after December 31, 2004. In the event the amount
paid by the customer is less than the Minimum Maintenance Amount, Ixia shall
only be obligated to provide Maintenance Services to that customer in accordance
with this Amendment upon the payment by NetIQ of additional compensation
sufficient to bring the total amount paid to Ixia for that customer to the total
prorated Minimum Maintenance Amount. NetIQ represents, warrants, and covenants
that, as of December 30, 2004 and anytime thereafter, NetIQ was/is not obligated
to provide any Distribution Product Maintenance to any customer after
December 31, 2006.
4. Effect of Amendment.
     Except as expressly modified herein, the terms and conditions of the
Agreement shall remain in full force and effect. This Amendment, together with
the Agreement and the Schedules attached thereto, all of which are incorporated
by reference as though fully set forth in this Agreement, constitutes the entire
understanding and agreement between the parties hereto and supersedes any and
all prior or contemporaneous representations, understandings and agreements
between Ixia and NetIQ with respect to the subject matter hereof, all of which
are merged herein. This Amendment shall not be modified, amended or in any way
altered except by an instrument in writing signed by an officer of NetIQ and an
officer of Ixia.
5. Counterparts.
     This Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Amendment Effective Date.

                      IXIA       NETIQ CORPORATION
 
                   
By:
  /s/ Thomas B. Miller   By:   /s/ Richard H. Van Hoesen        
 
           
 
                   
Name:
  Thomas B. Miller   Name:   Richard H. Van Hoesen        
 
                   
Title:
  Chief Financial Officer   Title:   Senior Vice President & CFO        
 
                   
Date:
  January 6, 2005   Date:   January 19, 2005        

-3-